 Grane Trucking Company and Jerald E. Cardin. Cases13 CA 16217 and 13 CA 16652March 16, 1979DECISION AND ORDERBY MEMBERS PENEhI .O, MURPHY, AND TRUESDAI.EOn August 1, 1978, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in response to Respondent's exceptions and insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge, tomodify his remedy," and to adopt his recommendedOrder, as modified below.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Grane' Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent also excepts to the Administrative Law Judge's finding thatDirector of Personnel and Safety Robert Hirtz did not deny making thestatement that he "would get employees] Harry Kinne and Jerry Cardin if itwas the last thing he ever did." Contrary to the Administrative Law Judge, itis clear from the record that at the hearing Hirtz denied having made suchstatement. However, in view of the Administrative Law Judge's other credi-bility findings, and particularly his specific crediting of employee Ladd'stestimony that Hirtz made the above statement, we agree that a violation ofSec. 8(aXI1) in this regard has been established.2 We agree with the Administrative Law Judge's conclusions, for the spe-cific reasons set forth by him. that the Spielberg defense is not available toRespondent with respect to the issues concerning discriminatee Cardin. Wetherefore find it unnecessary to pass on the Administrative I.aw Judge'sreliance on other unspecified reasons to support his conclusion.3 In citing Florida Steel Corporatrion, 231 NLRB 651 11977), and IsisPlumbing & Heating Co.. 138 NLRB 716 (1962), the Administrative LawJudge inadvertently omitted any reference to the interest which is to beapplied to the hackpay award.' We find ment in Respondent's exception to that portion of the Adminis-trative Law Judge's recommended Order which provides that Cardin be fullyreinstated in view of the fact that on February 24, 1977. following his sus-pension. he was fully reinstated to his previous position. We shall modify theAdministrative l.aw Judge's recommended Order accordingly.GRANE TRUCKING COMPANYTrucking Company, Chicago, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied.1. Substitute the following for paragraph 2(a):"(a) Make Jerald E. Cardin whole for the loss ofpay he suffered by reason of Respondent's discrimi-nation against him in accordance with the recommen-dations set forth in the section of this Decision enti-tled "The Remedv."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONA. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which we participated and of-fered evidence, the National Labor Relations Boardhas found that we violated the Act. We have beenordered to post his notice and to abide by what wesay in this notice.WE WILL NOT suspend or discipline employeesfor engaging in union or other concerted activi-ties with other employees for their mutual aidand protection.WE WILL NOl issue and enforce invalid no-solicitation rules and WE WILL rescind and re-voke our present invalid no-solicitiation rule,known as Rule II, A and B.WE WlI.l. NOT warn employees that it is futileto file grievances or tell them that we will persistin our actions despite adverse grievance proce-dure findings and that grieving employees wouldleave Respondent.WE WILL NOT threaten employees with loss ofemployment or other reprisals if employees per-sist in filing grievances or assist the Union.WE WILL NOT incite employees to shun otheremployees by saying that certain employees"blew the whistle" to the Department of Trans-portation.WE WILL NOT in any other manner interferewith, restain, or coerce employees in the exerciseof the rights guaranteed them under Section 7 ofthe Act.WE WILL make whole Jerald E. Cardin for thepay he lost as a result of our discrimination, withinterest.All our employees are free to become or remainmembers of the Truck Drivers, Oil Drivers, FillingStation and Platform Workers' Union, Local No. 705,241 NLRB No. 19133 I)l ('lSIONS OF NA IONAI. LABOR RLA IONS B)ARI)an affiliate of the International Brotherhood o l' eam-sters, Chauffeurs, Warehousemen and Helpers ofAmericaGRANE TRI:(KINi (C)OlI'ANYDE(ISIONSIAII-MEN1-I ( I (CASiJOIN M. DI)'IR, Administrative L.aw Judge: On FehrurL16, 1977.' Jerald E. ('ardin, herein called ('ardin, filed acharge in ('ase 13 (CA 16217 alleging that (irane TruckingCompany, herein called the ('ompany or Respondent, vio-lated Section 8(a)( ) and (3) of the i\ct hy suspending Car-din because he engaged in protected concerted activities inseeking to redress a grievance. On May 9 the Regiona.l I)i-rector issued a complaint which alleged that Respondentviolated Section 8(a)(3) and (I) by its suspension of ('ardinbecause he engaged in union and protected concerted ac-tivities and violated Section 8(a)() by maintaining anoverly broad no-solicitation rule and by threats and re-marks of' its supervisors.Respondent's timely answer admitted the service andcommerce allegations, the status of Truck rivers, Oill)rivers, Filling Station and latforim Workers' [Union, lo-cal No. 705. an affiliate of the Interllational Brotherhood ofTeamsters, Chauffeurs, Warehousemen and I lelpers ofAmerica, herein called the Union, as a union, and the su-pervisory status of certain of' its personnel and that it hadsuspended ('ardin. Respondent denied that it had violatedthe Act in any manner and claimed the complaint underthe Spielberg doctrine should be dismissed because a con-trary award had been made by a grievance body.Cardin filed the charge in ('ase 13 ('A 16652 on July 13.alleging violations of Section 8(a)( I) (3), and (4) by Re-spondent. A complaint wias issued by the Regional l)irectoron August 26. alleging violations of Section 8(a)( I) in thatRespondent had caused the ostracism o ('ardin by his el-low employees and an order consolidating the two caseswas issued on August 26. Respondenit filed a timely answerto this latter complaint, again admitting the similar allega-tions admitted prior but denying that it had violated theAct in any manner.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in ('hicago Illinois. on October 19.Briefs from Respondent and the General Counsel were re--ceived and considered.The question to be answered is whether Respondent sus-pended Cardin in February and caused ostracism of him inMay because Cardin was exercising his rights under theAct. I have concluded that such was the reason f'or Respon-dent's suspension and treatment of ('ardin and accordinglywill find that Respondent violated Section 8(a)( ) and (3) of'the Act.On the entire record in this case, including the exhibitsand testimony and various contradictions in testimotny, andnless specifically staled otherwise. the ecllts hereil look place dluringthe latter part of 1976 and the tirsl halt ol 1977on m5 evaluation of the reliability of the witnesses based onsuch eldence and their denmeanior I make the fllowing:IINI)IN(os ()l F.\( 11. ( ()MMI:R( IINIIN(iS ANDI) INI()N SI I IS(irane rucking (ornpan is an Illinois corporation withits principal place of' business in (Chicago where it is en-gaged in the transportation of freight. I)uring the past year,Respoindent received gross revenlues in excess of $50,000 fortransporting goods and materials in intterstate commerce orfrom functioning as an essential link in the transportationof goods and materials in interstate commerce.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I finid that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.11. iltI NFAIR ABOR I'RA( I(1 ISA. Background and Undisptl d FOclcTFrom the testimony, it appears that Respondent's princi-pal business is picking up piggyback trailers rom variousrailroad freight yards and delivering them to destinations inand around ('hicago, ncluding other railroad reight yards.The drivers employed are dispatched fronl the office and byradio in their tractors to va;rious locations in and aroiund thecity of Chicago. 'I'he charge alleged that Respondent em-ployed approximately 160 persons.The business is apparently owned by the Grane brothers.Identified were Thomas G(rane vice president. and FredGrane, operations manager. Under them were Robertlirtz, director of personnel and safety: Richard rnst,assistant safety director aid Michael '1' Ran. director of'dispatch operations.Respondent has had a contract with the Union for anumber of xears. Under its contract, employees are to re-port fol work at 8 a.m. and are to receive overtime for anywork perforsed after 5 p.m.Apparently in 1975 Respondent and the Union. despitesome opposition fomrn the employees. reached n agreementto give a variance to Respondent to enable it to start opera-tions on a flexible time basis, and Respondent thereafterbegan instructing a number of its drivers to report or workat 10 a.m. These drivers received overtime after 5 p.m. Thefact that the drivers who reported at 8 a.m. did not beginreceiving overtime until after 5 p.m. became a source ofdissatisfaction to them in that they were working I-1/2 to 2hours longer hef'ore receiving overtime paly'The Company said it wanted the flexibility of' a startingtime at 10 a.m. because at a number of freight yards thepiggyback trailers do not become available for unloadinguntil 9:30 a.m. and it did not feel that the normal industrialstarting time of 8 a.m. should apply to all of its operations.On November 19, 1976. Cardin and II other employeesfiled a grievance which alleged that Respondent had beenguilty of harassisment. extortion, discrimination, anid intimi-dation in a number of' instances. I his grievance also sought134 GRANE TRUCKING COMPANYdiscontinuation of the 10 a.m. start and payment of a com-pensating amount. The grievance meeting was held on De-cember 3 with representatives of the Company and theUnion present as well as employees Jerald E. Cardin, DonJarva, Harry L. Kinne, Vincent L.add, Steven L. Malenk.and Ardell Overman. The form on which were written theresults of the grievance meeting was received in evidenceand indicates that the substance of the grievance was up-held including the right of men to go to the director ofpersonnel or the operations manager when they have com-plaints rather than going directly to Mike Ryan, whom, itwas alleged, had intimidated the men. Certain warning let-ters were rescinded and the alleged practice of getting un-dated resignations from employees was discontinued, withthe Company stating that it had never done so. The onearea left open was the 10 a.m. starting time. According totestimony, this question was to be resolved by union coun-sel.B. The Evens of Januan and FebruaryVincent Ladd, who was terminated by Respondent inJanuary 1977 and is presently working elsewhere, testifiedthat in early January as he was going to the dispatch officehe passed the office of Robert Hirtz and overheard Hirtztell somebody else in Hirtz' office that he would get HarrKinne and Jerry Cardin if it was the last thing he ever did.Hirtz testified that he did not remember making any suchstatement. He stated that at another time in a grievancemeeting Cardin accused him of being out to get Cardin andthat he denied it. He further stated that he was not out toget Cardin or any other driver.Hirtz' testimony is not a denial that he made the state-ment to which Ladd testified.On January 26 Ardell Overman hit a viaduct with histrailer and was terminated at that time. Michael Ryandrove Overman back to the terminal. Overman testified thatRyan told him he was sorry that he had gotten fired, that hedid not want to fire Overman, but that Fred Grane wantedto get rid of him. Ryan said that he was shocked to seeOverman's name on the grievance filed with the Union, thathe had always liked Overman, and that it had made himlook bad with all the complaints against him. Overman saidthat they were on different sides of the fence. Rvan said thatthe guys were trying to do him damage but rather did himgood, that when the company people returned they con-gratulated him on the job he was doing. Ryan added thatall the things the guys filed against the Company had notbeen changed, that the guys were going to lose anyway.then added that now there were only five of them left.When Overman asked what that meant, Ryan said well.you are terminated.When asked whether he made any statement about therebeing only five employees left now, Ryan said he did notremember that particular statement. Ryan said he talked toOverman about a number of problems that Overman had,including his car breaking down and being frustrated aboutother things, including Overman's wife leaving him. Hestated that Overman said he guessed he had gotten firedbecause he was one of the six guys at the hearing to whichRyan said he replied, "'1 don't really know. I was surprisedyou were there, if that's the reason you're being fired. Ididn't fire you."Harry 1L. Kinne testified that on January 27 he had aconversation with Ryan in which Rvan said "You know,you guys went down to the union and beefed and said,'Mike this and Mike that.' and it didn't do a bit of good. Asa matter of fact they come back and congratulated and toldme what a good job I do." Kinne asked if that meant that itwas Grane policy to have dissension among the men andmorale down. Ryan answered that he guessed so.Ryan testified that he recalled talking to Kinne on thatday but did not recall anything being mentioned about thegrievance. As to both these conversations, Ryan's testimonydoes not amount to a denial and, in Overman's case, isalmost confirmation.In response to Respondent's discharge of Parker andOverman, some of the employees apparently engaged inharassment of the dispatcher's office by frequently request-ing routing for routes they already knew. One of the em-ployees accused of such harassment was Donald Jarva. OnJanuary 28 he was asked to report to Fred Grane's office,and Union Steward Dwayne Capp went with him. Granetold Jarva that he was going to fire him for harassing thedispatcher. When asked what he meant, Grane said Jarvawas asking for a routing he already knew. Jarva said heneeded his memory refreshed because there had been a lotof accidents with viaducts. Union Steward Capp talked toGrane outside the office, came back in a few minutes andthen he and Jarva went to a second office where FredGrane was. Grane said "Why don't you quit hangingaround with them other guys. Why don't you act nice likeyou can. You know you guys are going to lose." Jarva saidhe did not know what Grane was talking about. Grane saidhe could not take him back because of what he had done onthe radio. Jarva said he would file a grievance and get hisjob back. Grane said he would take him back if he wouldsign a statement admitting that he had been harassing thedispatcher. Jarva said he would not do so. Grane said hewas going to have to let Jarva go. Jarva asked Cappwhether he went to the union hall to file a grievance orwhat. Grane broke in and said "I'll take you back but if youever talk to the union about me or the company when theycome down here, I'm going to burn you." Jarva was thenreinstated. Overman and Parker were reinstated too.In early February, Cardin filed a grievance concerningthe 10 o'clock starting time, and a grievance meeting wasset for February II. According to Cardin, Fred Grane andRobert Hirtz represented the Company while Union AgentPeter Janopulos and another union agent and Cardin werepresent. Cardin felt the Union did not want to process thegrievance, became very upset with the way Janopulos wasconducting it, got angry. and left the meeting. Janopulosfollowed him out into the hall where Kinne and Overmanwere waiting. According to Cardin, Janopulos told him notto be so belligerent and to get a petition up and get it signedby the employees. Originally, Janopulos said to have 100guys sign it and he would take it up with the Union's gen-eral counsel. Cardin stated that when Janopulos told him toget up a petition, he told Janopulos that was not his job, forJanopulos to get it. He denied that Janopulos told himwhether to get it on his own time or company time and said135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanopulos did not instruct him regarding time. Later, Jano-pulos said Cardin should get at least six or seven people tosign it and he would take some action on it.Kinne and Overman stated that when Cardin came outof the meeting, Janopulos followed him and told Cardin notto be such a hothead, to get a petition up, get it signed andbring it back to them and they would take some action onit. When Cardin asked how many names he needed, Jano-pulos said he did not care, to get him six or seven.Robert Hirtz testified that in the grievance meeting onFebruary 11 the filing of a petition was discussed and thatJanopulos told Cardin that if he wanted to file a petition, hecould do so and he would show him how to do it but that hewould not authorize the giving of the petition to drivers oncompany time, that Cardin could do it on his own time.Cardin testified that he wanted the problem resolved bydoing away with the 10 a.m. start and further by paying asum of approximately $3,000 to each of the men who hadbeen working at the starting time of 8 a.m. Cardin con-tended that they had been discriminated against since theywere not paid for overtime until they had worked 8 hoursand passed the 5 p.m. overtime starting time. He arguedthat those who started work at 10 a.m. and worked 6 or 6-1/2 hours until the 5 p.m. overtime commencement hadreceived that much more and that to be fair about it, Re-spondent should pay those who had worked the 8 a.m.starting time this differential.Fred Grane testified on direct examination that there wasno resolution of the 10 a.m. start and that Cardin wantedall employees to work 8 hours before receiving overtimeand he agreed with Cardin that this was a good idea and hewas for such a change but the Union was against it. Hestated that in the meeting Cardin asked how to change itand Janopulos told him that a petition could be signed andwould have to go before the Union's board of governors.Grane's testimony is not clear in certain respects but heindicated that the petition was to be gotten together byemployees on their own time and that he volunteered tohelp Cardin get up such a petition. He further stated thatJanopulos made it clear that he was not authorizing such apetition as a union activity and told Cardin to write it to theboard of governors and that Cardin was to do it on his owntime and that under no event was it to be done on companytime.During cross-examination Grane was asked whether ornot it was Cardin's position that the men who had started at8 o'clock were being cheated out of overtime and that thecompany owed each of them some $3,000, and Grane saidthat he had heard such a figure and that it was possible.Cardin prepared a petition.' In addition to Cardin, there2 The body of the petition is as follows:We, the undersigned, are employees of Grane Trucking Company,and members in good standing in local 705, .B. of T.This petition is being signed at the request of Mr. Peter Janopulos,agent of local 705 I.B. of T.We do not want, and never did want a shift starting at 10:00 A.M. Itwas not voted in by the majority of the employees of Grane TruckingCompany, nor did it put more drivers back to work as it was reputed todo. We have been discriminated against in our wages by having to workabout 1-1/2 hours more to receive the same pay as the 10 o'clock men.This was supposed to be 'a temporary thing,' but after two years, theregular drivers have lost over 3,000.00 and Grane Trucking has notrehired all of the men originally laid off. The situation can be correctedare some 38 other signatures on the petition which is datedFebruary 14. It was circulated to the men on February 14and 15 by Cardin who said he circulated the petition on themorning of the 14th in the coffee shop before beginningwork and had a number of drivers sign it at that time. Hecirculated it in the terminal both before and after punchingin and at other times on February 14 and 15.Around 5:20 p.m. on February 15, Cardin was in histractor at the B & O Railroad piggyback yard and sawemployee Parker approaching him in another tractor. Hesignaled Parker to a stop, left his tractor and went toParker, told him about the petition, and secured Parker'ssignature and was back in his tractor in a bit over I minute.Parker and Cardin were looking for trailers to pick up inthe B & O piggyback yard. Cardin found his trailer andmoved it to the checkout point. At that time Richard Ernstapproached and asked if he just had Parker sign the peti-tion. Cardin admitted it and Ernst suspended him, sayinghe was not to move the truck and he would drive Cardinback to the terminal. He told Ernst he could not suspendhim for this because he was told to do it by the Union.Ernst replied that he was told by Fred Grane to suspendhim and he was doing so. Cardin remembered no particularconversation on the way back to the terminal and did notrecall being told to see Fred Grane. He turned in his billsand paperwork and left.Ernst testified that he was instructed to go to the piggy-back yard by Fred Grane who said he had received knowl-edge that Cardin was "stealing time" and that he went outto the yard to watch. He said that when he got there heheard over the radio that Cardin was looking for a trailerand he observed Cardin moving his tractor to find thetrailer. He saw Cardin stop his tractor when Parker ap-proached in his tractor, saw Cardin leave, talk to Parker,and return to his tractor. After Cardin left, Ernst stoppedParker and asked what had taken place and was told thatCardin had stopped him and asked him to sign a petitionand he had done so. He found Cardin at the checkout officeand suspended him per Fred Grane's instructions. When hearrived back at the terminal he instructed Cardin to go up-stairs and see Grane and when he went into the terminal,Cardin was working on his bills and he assumed Cardin wasgoing to straighten those out and then see Grane. He wentto Grane's office and told him Cardin was downstairs, andGrane followed him downstairs but by that time Cardinhad left the property.Grane testified that a couple of employees told him Car-din had stopped them and asked them to sign a petition andthat they did not want to be accused of "stealing time."Grane said that if Cardin was doing this during the daywhile the men were in the regular performance of companywork, it was a violation of company rules and was in viola-tion of the agreement he had with Janopulos. Grane neverindicated what that agreement was. Because of this infor-mation, he sent Ernst to the B & O Railroad yard to seewhat Cardin was doing, with instructions that if he sawCardin stopping drivers from performing their work, he wasto suspend Cardin and have him come to the office to seeby paying us our lost wages and terminating the 10 o'clock start. Wefeel it behooves local 705 I.B. of T. to take immediate action on thismatter!136 GRANE TRUCKING COMPANYhim. He said that Cardin did not come to see him andwithin a day or so he called Janopulos concerning the mat-ter and asked Janopulos whether he had instructed Cardinnot to use company time to circulate the petition, and Jano-pulos agreed that was what he had done. He said he dis-cussed the situation with Janopulos, and Janopulos advisedhim to have Cardin come to the office during the next weekand discuss it, that what Cardin had done was to walk offthe job. Janopulos advised that Grane have a good conver-sation with Cardin and put him back to work. He addedthat Janopulos advised him if Cardin did not come back towork within a week, to send a telegram telling him that hehad a week's suspension. Grane said he sent such a tele-gram on February 22. After getting written confirmation ofthe telegram, Cardin reported back to work on February24, but filed a grievance concerning the suspension. Janopu-los did not testify.It was stipulated that among Respondent's written rules,the only ones which deal with solicitation are the following:DRIVERS ARE NOT TO DISCUSS GRANE BUSINESS WltlICUSTOMERS OR ANY OTHER PERSONS.DRIVERS ARE NOT TO CONDUCT ANY PERSONAL BUSI-NESS OR ENGAGE IN ANY OTHER ACTIVITY WHILE "ONTHE CLOCK," LUNCH HOUR AND COFFEE BREAKS IN-CLUDED.When asked for his definition of personal time, Granetestified that he meant before or after company hours, orbefore punching in in the morning, and after punching outat night. Later, in the contradiction of Respondent's ruleand his prior testimony, Grane stated that there could bepersonal time during the lunch hour.On February 16, Cardin filed a grievance which allegedthat he had been told by the Union to get a petition to-gether and he was in the process of doing this when he wassuspended. The grievance claimed that he was harassed andwanted to be put back on his job and compensated for thetime lost. According to the record of the grievance, Janopu-los stated at the grievance proceeding that Cardin was rein-stated without compensation on February 23 and wasclaiming compensation for the period of February 16through February 23, with the exception of February 19.C. Events From March Through MayCardin testified that he did not hear when the hearingwas to be held on his grievance and, on May 10, called theUnion and spoke to a clerical who told him the hearing wasscheduled for the next day. He told her he was sick and thedoctor had told him to stay in bed, that he had not beennotified of the hearing and could not be there and wantedthe hearing postponed. She told him it would not be neces-sary for him to be there since the Union would be repre-senting him. He told her that there were things he wantedto say at the hearing and to put in his own evidence. Shetold him if he felt that way, she would talk to somebody elseand they would put it off until the following meeting. Heheard nothing further concerning the hearing until 2 weekslater when he called the Union and found that the hearinghad not been postponed and was told his grievance wasdenied.The minutes of the grievance hearing concerning Cardinstate that Cardin was not present but had called saying hecould not attend because he was ill. The minutes state thatsince it was a wage claim, on advice of counsel the griev-ance board heard the case. The grievance was read, notingthat Cardin wished to be compensated for the time. It wasstated in the minutes that Cardin had filed a grievance onthe suspension and it was through the intervention of theUnion that he was put back to work, after the grievant wentto the Labor Board before coming to the Union. The min-utes note that Cardin had stopped drivers on the street tohave them sign a petition. The Company observed it, firedhim, but he was now reinstated and claiming lost wages.Nothing more was stated and, on a motion, the claim wasdenied.Cardin testified that in May the employees heard rumorsthat a Department of Transportation inspector had come toGrane Trucking and gotten some records to check out thedrivers' logs. An employee named Bartlett approached Car-din and asked if Cardin had been the one to call DOT andcause the problem for Grane. He denied it. Another driverasked Cardin if he had sent a letter to the Department ofTransportation and again Cardin denied it. EmployeeMichelli told Cardin that he had talked to Mike Ryan theprevious night and Ryan was telling everybody that it wasCardin who blew the whistle on Grane with the Depart-ment of Transportation. Michelli said that Ryan asked himwhat was wrong with Cardin, why he was different, andagain said that he was the one who had blown the whistle.Cardin denied it to Michelli and went to the dispatchoffice and asked Ryan why he had told Michelli that he wasthe one who called DOT. Ryan denied it. Cardin said thatMichelli was standing outside by the clock and he wouldbring him in and he could tell Michelli to his face that hewas lying. Ryan told him not to bring him in, that he didnot want an argument with Michelli. Ryan said they didnot need trouble from the DOT and they would find outwho had caused it and would get him.Michelli testified that he had a conversation with Ryanconcerning the Department of Transportation and askedRyan who had called DOT, and that Ryan said it was prob-ably Cardin. Since Michelli had some log irregularities, hewas concerned and asked Cardin about it. He stated he wasangry with Cardin and did not speak to him in the samemanner as he had done previously. Cardin noted that anumber of the drivers refused to speak to him after thisevent.Ryan was asked if he recalled the testimony of Cardinand Michelli and indicated he had. He said that he did notrecall any conversation with Michelli although he hadtalked to him on numerous occasions. He said that as far asmaking any accusations, he would have to say no, that hecould not do so and did not make any accusation that Car-din was the one who had turned the Company in to DOT.He stated that Cardin did come into the office and ask if hehad been spreading rumors that it was Cardin who hadcalled DOT.Ryan said that he had not made such a statement toanybody and not to Michelli and told Cardin to bringMichelli up and he would confront him, and Cardin turnedaround and walked out.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. A nalsis and ConclusionsRespondent argues that the Board should defier to thefinding of the bilateral arbitration board's decision regard-ing Cardin. Respondent argues that the minutes of themeeting show that Cardin was adequately represented andthat the issue of whether he was properly disciplined for"stealing time" was decided against him.The facts, however, demonstrate the opposite. They showthat Cardin was not represented by the Union adequatelyin such a proceeding, that Cardin had expressly requested apostponement of the proceeding until he could he there topresent his own evidence, and although being assured thatsuch would take place, the Union nevertheless pursued thegrievance without him being present. Similarly, the testi-mony of Fred Grane that there was an implicit understand-ing between him and Union Agent Janopulos that Janopu-los would approve a week's suspension of Cardin because ofCardin's action in getting the petition signed, further dem-onstrates that Cardin could not have been adequately rep-resented at the proceeding. For these and other reasons theSpielberg defense is not available to Respondent here.It is clear on its face that Respondent's rules concerningsolicitation are overly broad and unlawful in that Respon-dent forbids any actions after the employees have punchedin and until they have punched out, and specifically in-cludes in the prohibition the employees' lunchtime andbreaktimes. Fred Grane adhered to this definition in defin-ing personal time, until later in his testimony he exceptedlunchtime.There is no question but what Cardin was soliciting sig-natures on this petition, both during his own time and dur-ing company time. Respondent has sought to escape its ownrule by changing the violation from soliciting to "stealingtime" despite the fact that Cardin was disciplined for violat-ing "company rules" by his actions.It is clear under Board law that where an employee isdisciplined under an invalid rule, the discipline itself is in-valid, and the employee must be reinstated and madewhole. Respondent in this case is attempting to circumventBoard law by calling the solicitation engaged in by (ardin"stealing time." To bolster its position, Respondent intro-duced its records which showed that Respondent had givendiscipline to employees who had been "stealing time."However, Respondent's documents show that all that wasinvolved was employees not reporting when they weregoing for lunch, using a few minutes of company time forpersonal time or things of that nature, and the only disci-pline exacted by Respondent was the issuance of a warningletter. Respondent did not show that at any time an em-ployee had ever been fired or suspended for "stealing time."I credit Cardin, Kinne, and Overman in their descriptionof what happened at the union hall in regard to Janopulos'sinstructions to Cardin concerning getting up a petition. I donot believe and specifically do not credit the testimony ofGrane and Hirtz that the discussion concerning getting up apetition took place during the meeting in their presence andthat Janopulos was specific in his instructions as to how,when, and where Cardin was to get up the petition. Thistestimony is too pat and too well tailored to the situation.In reaching this credibility resolution, I have specificallyconsidered Grane's testimony where he sought to align him-self with Cardin in regard to the overtime situation. In iso-lation, Grane's testimony would indicate that Cardin andhe were seeking to do away with any overtime paymentsbefore an employee worked 8 hours. It was only during hiscross-examination that Grane admitted that he had heardsomething about a $3,000 payment to each of the employ-ees who started work at 8 a.m. and therefore did not receiveovertime until after 8 hours' work.The brunt of Cardin's grievance along with the other em-ployees regarding the 10 o'clock starting time was that theyshould receive overtime payment after working 6 hours inthe same manner as those who started at 10 o'clock.Clearly, Grane was not acquiescing in this request. Granewas a voluble witness who sought to give false impressions,and I do not credit his testimony where it conflicts withCardin and the other employees who testified for GeneralCounsel.From the testimony set forth above, it is clear despiteGrane's testimony that Respondent had a great deal of ani-mus against the employees who filed the original grievance,attended the grievance meeting, and persisted in the secondgrievance. The undenied testimony of Overman and Kinneindicates clearly that Respondent was on a collision coursewith its employees and sought to rid itself of those employ-ees who were causing it problems in regard to the flexibletime, or 10 o'clock start, where it could do so without caus-ing itself too much grief with the Union. Ryan did not denythe testimony of Overman and Kinne. The language of thegrievance meeting minutes regarding Cardin's suspension isparticularly interesting.As was noted supra, most of the testimony alleging viola-tions of Section 8(a)(1) was not denied, and I credit theGeneral Counsel witnesses that such statements were made.Hirtz did not deny Ladd's testimony that he had overheardHirtz say he would get Kinne and Cardin if it was the lastthing he did. Hirtz only testified that he did not remembermaking any such statement and inferentially sought to puta gloss on his lack of remembrance by saying that he actu-ally was not out to get any of the drivers. This is an evasionof a denial. and I do not believe it and I credit Ladd'stestimony.The testimony of Michelli and Cardin in regard to whatRyan said in accusing Cardin of blowing the whistle toDOT on the Company is more credible than Ryan's denial.Michelli, who is still an employee and under Ryan, testifiedspecifically that this came from Ryan and admitted that hedid not thereafter like or bother to talk to Cardin. I have noreason to doubt Michelli. I credit Michelli and Cardin thatthis event took place as they testified and do not creditRyan's denial.Accordingly, I find that Respondent has committed vio-lations of Section 8(a)(l) by the various statements of Ryan,Hirtz, and Fred Grane set forth above and by the promul-gation, maintenance, and enforcement of an unlawful no-solicitation rule, and further find that Respondent violatedSection 8(a)(1) and (3) of the Act by its suspension withoutpay of Cardin, and will make appropriate recommenda-tions to remedy these violations.138 GRANE RUCKIN(i (COMPANY 111. TI I I FFE(I Of tHE UNFAIR I.AB()R PRA( UII(S UPO()N(()OMI-R( The activities of Respondent set forth in section 11 andtherein found to constitute unfaiir labor practices in viola-tion of Section 8(a)( I ) and (3) of the Act. occurring in con-nection with Respondent's business operations as set foirthabove in section I, have a close. intimate. and substantialrelationship to trade. traffic, nd comimerce among the se -eral States and tend to lead to labor disputes burdeningi andobstructing commerce and the free flow of commerce.IV. fill RI MHIL)DHaving tound that Respondent engaged in the unllfair la-bor practices set forth above, I recommend that it cease anddesist therefrolrl and take certain affirmlative action de-signed to effectuate the policies of the Act as follows:laving found that Respondent suspended Jerald .('ar-din on February 15, 1977, and did not thereafter offer himfull and immediate reinstatement, I recommend that Re-spondent offer him immediate and full reinstatement to hisformer position or, if such position has been abolished orchanged in Respondent's operations, then to any substan-tiall} similar position, without prejudice to his seniorit orother rights and privileges, and that Respondent make himwhole for any loss of pay he may have suffered b reason ofRespondent's discriminator suspension hby payment to himof a sum equal to that which he would have normally re-ceived as wages from Februar' 1 until February 24, 1977,less an, net earnings for the interim. Backpa is to he com-puted on a quarterly basis in the manner prescribed inF. W. t4ooliwortli ('ornpane, 90 NLRB 289 (1950), atnd Flor-ida Steel (Corporation 231 N.RB 651 (1977). I further rec-ommend that Respondent make available to the Board,upon request, payroll and other records in order to facilitatechecking the amounts of backpas due and other rights hemay be entitled to receive.Having further found that Respondent's no-solicitationrule is invalid and that in enforcing such rule Respondentimplicitly warned its employees, it is recommended that Re-spondent rescind its rule prohibiting solicitation and so no-tify its employees.'()N('I.C SIONS OF I.A",1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a )( 1 I and (3) tf the Actby its discriminatory suspension of Jerald FI. ('ardin be-cause he engaged in union aid concerted activities withother emplo ees for the purpose of mutual aid and protec-tion.4. Respondent violated Section 8(a)1 ) of the Act bh:(a) Promulgating and enforcing aininvalid no-solici ttionrule.lb) Warning employees of the fuiilitx of filing grievancesby stating that Respondent would persist in its actions de-I See. generally. I 1 Plumhing .&t lHaitg (., 138 N RB 71 (192)spite adverse grievance determinations and that the griev-ing employees would lease Respondent.(c) Threatening loss of emploNnlent or other reprisals ifemployees persisted in tiling grievances or assisting the[ nion.(d) Inciting emploees to shun a fellow emplosee by stat-ing that the employee had "''lown the w histle'' on the ('Conm-panm and eniployces to the l)epartment of I ransportation.:ponl the foregoing tindilgs of flect. conclusions of law,and the entire record, and pursuant to Section l()(c) of' theAct. I hereh issue the following recon mended:()ORI)IRThe Respondent, Crane Irucking (<onpan of ('hicago,Illinois. its officers. agents, successors, and assigns, shall:.('ease and desist ronl:(a) Discriminatoril suspending emplorees because theengage in union or other concerted activities with other em-ploees fr their mutual aid ant protection.(b) Promulgating and enforcing an inva;lid no-solicita-tion rule.(c) Warning emplo\ ees of the ftbtilits of tiling grievancesbh stating that Respondent would persist in its actions de-spite adverse grievance determinations and that the griev-ing employees ould leave Respondent.(d) Threatening loss of emplo ment or other reprisals ifemplo\ees persisted in filing griexances or assisting thel nion.(el Inciling emploees to shun111111 fellow emploec hy stat-ing that the emplosce had "blown the whistle" on the ('om-pan} and emplo ees to the [)epartment of I ransportation.(f) In the same or anl other manner interfering with.restraining, or coercing emiploNees in the exercise of' therights guaranteed them ulnder Section 7 tofi the Act.2. ake the folloaling affirmlative action which is neces-sart to effectuate the policies of the Act:(atl ull reinstate and make Jerald .('ardin hole forthe loss of paN he suffered h reason of Respondent's dis-crinlilnation against him in accordance with the recommen-dations set forth in the section of this I)ecision entitled"The Remeds."(h) Re, oke and rscind Its no-solicitation rule and so no-tit) its emplow.es.(C) ost at its ('hicago. Illinois. terminal and office copiesof the attached notice marked "Appendix.'"('opies of saidnotices on frms provided h the Regional I)irector tfr Re-gion 13 shall, ater htinig dtul signed hN an authorized rep-'In he cC¢ n cption are liled a. pre,\ided h Set 102 46) of theRules and Reguilaio o the National I iabor Relation, Board. the indirgs,conclulin , a nd R.nlniientded (hrder herein hall. as prorided in SetIt02 4X ,I the Rule, and HReg li ills, he adopted h Ihhe 1B-oard and hecoz leits lindings. CoTctlhins, Md Order, ad all lehlecttons thereto hal hetee i] t,ilu ', d Il all pl rpocestn he eeiti that thi O()rder it enlored h .dglCl rit I a t itied States(ourt lt Appeal, thie .rds i ll tie lot tce redidlitg PT oed h Order of theNnhlol i ab,, r Relation Board" hali re.ad "Posi ted Purualnl to a JudgmentII the t nited State ( ourt otl \pp'ca tI ntbrL1nLg .r (Order t he Naorial[,lhor Relauin, B.oard1139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative of Respondent, be posted by Respondent imme-diately upon receipt thereof and maintained by it for 60consecutive days thereafter, in conspicuous places. includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced, or coveredby any other material.(d) Notify the Regional Director for Region 13. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.140